Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” attached hereto and made a part hereof, relate to certain so-called “Niello” pins, bracelets, necklaces, tie clips, cuff links, and earrings, exported from Bangkok, Thailand, and entered at the port of New York.
At the time of trial, the parties hereto submitted these appeals on an agreed set of facts, establishing that the proper basis for appraisement of the articles in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for each of the items is the “invoice price packed” (R. 23), and I so bold. Judgment will be rendered accordingly.